Title: October 22. Tuesday.
From: Adams, John
To: 


       Visited Mr. William Lee, in the Place de St. Mitchell with Mr. Jennings. Mr. Lee said that the Swallow was a Sign of Summer. My Appearance denoted Peace.
       Mr. Jennings let me into the Character of Mr. Fitsherbert.... His Father was prevailed on by Ld. North to vote with him, but he was never easy in his mind about it, and finally cut his own Throat. The Gentleman at Paris is about 33, wholly dependent on Ld. Shelbourne. Has Parts but very conceited, and assuming. Not liked by the English while at Brussells, because he did not keep a Table. He was only Resident and his Appointment small, not more than 1500£.
       He writes from Paris, that the C. de Vergennes has a Great Character, but that he sees nothing in him.... This is evidence of Vanity, for that Minister has at least a vast Experience, and too much reserve to give Proofs of Great or little Qualities so soon to this young Gentleman.... His Parts are quick and his Education has been good.... He has sometimes treated the English with cool Contempt and sometimes with hot Pride.
       We set off on our Journey about Twelve but before We reached Halle, the Iron Axletree of our fore Weels snapped off like a Piece of Glass, our Carriage fell, and We were put to great difficulty to drag it, to the Porte Verde a Tavern in this Village. Being thus detained for the Reparation of our Carriage, after Dinner We walked about the Village and visited the Church of Notre Dame de Halle, but saw nothing but what is very common. The Village is dirty and poor.... What a Contrast to the Villages of Holland.
      